Title: To George Washington from James Randolph Reid, 18 May 1783
From: Reid, James Randolph
To: Washington, George


                  
                     Sir,
                     at Major Lansdales 18th May 1783
                  
                  It is matter of very great concernment and anxiety to have been the innocent occasion of so much trouble to your Excellency.
                  The artful and very powerfull combination long since formed against me, made it necessary for me to object to an enquiry where I must bring a number of Citizen’s three or four hundred miles to support allegations or criminate myself.  I do not wish to do either as I am pacifically disposed.
                  My objections with Genl Hazen’s observations are ere this I presume before your Excellency, I hope my motives will admit of no other than a favourable construction.
                  I do not wish to be obliged to go to the Regt to do duty—nor do they wish I should, I therefore solicit the very great indulgence of remaining at my home.  I have the honor to be with very great respect your Excellency’s most Obed Servt
                  
                     James R. Reid
                  
               